 In the Matter of ALGOMA LUMBER COMPANYa?idLUMBER AND SAWMILLWORKERS UNION, LOCAL No. 2568, CHARTERED BY UNITED BROTIIER-HOOD OF CARPENTERS AND JOINERS OF AMERICA, AFFILIATED WITH THEA. F. OF L.In the Matter of ALGOMA LUMBER COMPANYandINTERNATIONAL WOOD-WORKERS OFAMERICA, LOCAL 6-241, AFFILIATED WITH TIIE C. I. O.Oases No.. R-PJ91 and R-2 392Investigation and Certification of Representatives:run-off election directedSUPPLEMENTAL DECISIONANDSECOND DIRECTION OF ELECTIONMay P^2. 1941On March 31, 1941, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Elections in theabove-entitled proceeding,' directing,inter alia,that an electionby secret ballot be conducted among certain employees of AlgomaLumber Company, Algoma, Oregon, herein called the Company, todetermine whether they desired to be represented by Lumber and Saw-millWorkers Union, Local No. 2568, chartered by United Brother-hood of Carpenters and Joiners of America, affiliated with the Amer-ican Federation of Labor, herein called Local 2568, or by Interna-tionalWoodworkers of America, Local 6-241, affiliated with the Con-gress of Industrial Organizations, herein called the I. W. A., for thepurposes of collective bargaining, or by neither.2Pursuant to the Decision and Direction of Elections, an election bysecret ballot was conducted among such employees on April 28, 1941,under the direction and supervision of the Regional Director for theNineteenth Region (Seattle, Washington).On May 2, 1941, the Re-gional Director, acting pursuant to Article III, Section 9, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,130 N. L R B 860'The Board also directed an election among the woods employeesof the Company.Weare not concernedwith thatelection at this time32 N. L R B., No 9.C) 7448692-42-vol 32-6 68DECISIONSOF NATIONALLABOR RELATIONS BOARDprepared and duly served upon the parties an Election Report, settingforth,inter alia,the following results of the aforesaid election :Total on eligibilitylist-------------------------------------254Totalvotes in favor of Lumber and Sawmill Workers Union,Local No. 2568-------------------------------------------85Total votes in favor of International Woodworkers of America,Local6-241 ----------------------------------------------92Total votesin favor ofneither------------------------------59Total on eligibilitylist not voting-----------------------------18No objections were thereafter filed to the Election Report.On April 30 and May 2,1941, respectively, Local 2568 and the I. W. A.filedformalrequests for a run-off election to be held by the Board.Although neither of the competing labor organizations received amajority of the votes cast, the results of the election show'that a sub-stantial majority of the employees in question desire to bargain" col-lectively with the Company.Accordingly, we shalldirect a run-offelection, in which such employees will be given an opportunity to de-cide whether they desire to be represented by Local 2568 or by theI.W. A. for the purposes of collective bargaining.SECOND DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9,of National Labor Relations Board Rules and Regulations-Series 2,as amended, it is herebyDIRECTEDthat, as part of the investigation authorized by the Boardto determine the appropriate units and to ascertain representativesfor the purposes of collective bargaining with Algoma Lumber Com-pany, Algoma, Oregon, an election by secret ballot shall be conductedas early aspossible, but not later than thirty (30) days from the dateof this Second Direction of Election, under the direction and super-vision of the Regional Director for the Nineteenth Region, acting inthismatter as agent for the National Labor Relations Board, andsubject to Article III, Section 9, of said Rules and Regulations, amongthe employees described in paragraph 1 of the Direction of Electionsissued on March 31, 1941, but excluding those who have since quitor been discharged for cause, to determine whether they desire to berepresented by Lumber and Sawmill Workers Union, Local No. 2568,chartered by United Brotherhood of Carpenters and Joiners of Amer-ica, affiliated with the American Federation of Labor, or by Inter-nationalWoodworkers of America, Local 6-241, affiliated with theCongress of Industrial Organizations, for the purposes of collectivebargaining.